Citation Nr: 0113214	
Decision Date: 05/09/01    Archive Date: 05/15/01	

DOCKET NO.  96-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:  Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969 and from September 1969 to September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a November 3, 2000, 
order by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) (Court) which vacated an August 25, 1999, 
decision wherein the Board denied a rating in excess of 50 
percent for the veteran's service-connected post-traumatic 
stress disorder (PTSD).   In vacating the decision, the Court 
granted a Joint Motion for Remand and to Stay Further 
Proceedings filed by the veteran (appellant) and the Acting 
Secretary of Veterans Affairs (Acting Secretary) (appellee). 

The November 2000 order was the Court's second order in this 
appeal from a rating decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) wherein the RO granted service connection for PTSD and 
assigned a 10 percent rating, effective October 19, 1992.  
The veteran filed a timely notice of disagreement with the 
rating assigned for the disability.  By later rating 
decisions of May 18, 1995, and February 9, 1996, the RO 
increased the rating to 30 percent from February 23, 1995, 
and made the increased rating effective from July 6, 1994.  
The veteran continued his appeal, and on August 21, 1998, the 
Board issued a decision which awarded a further increase in 
the rating to 50 percent.  On appeal to the Court, the 
parties filed a Joint Motion citing alleged inadequacies in 
the Board's statement of reasons and bases for its decision.  
Specifically, the motion asserted that the decision included 
an inadequate discussion of the evidence, failed to discuss 
the effect of PTSD on the veteran's employment or the 
reported global assessment of functioning (GAF) scores, and 
did not consider the various individual bases by which a 
total (100%) rating was potentially applicable under the 
rating criteria in effect before November 7, 1996.  See 
38 C.F.R. § 4.132, Code 9411 (as in effect before November 7, 
1996).  On March 2, 1999, the Court issued an order which 
vacated that part of the August 21, 1998, Board decision 
which denied a rating in excess of 50 percent, pursuant to 
the joint motion of the veteran and the Secretary.  

Thereafter, the Board issued the August 25, 1999, decision 
denying a further increase in the rating for PTSD above 50 
percent.  The November 2000 Joint Motion which led to the 
order vacating this decision alleged that the July 1997 VA 
psychiatric examination upon which the denial of a further 
increase was based was inadequate for rating purposes since 
the claims folder was not available for review by the 
examiner, an accompanying psychological testing report did 
not indicate whether the claims file had been available to 
that examiner, and neither examination resulted in findings 
based on review of the veteran's medical history.  The motion 
requested a remand to the Board for further actions necessary 
to satisfy the statutory duty to assist, including a 
"thorough and contemporaneous medical examination."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
changes, this law eliminates the concept of a well-grounded 
claim, redefines VA obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-97, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A).  

In addition, since the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
The discussion below focuses on certain individual problem 
areas involving the issues presently on appeal.  It does not 
necessarily provide an all-inclusive list of the actions 
required in this case.  The RO should proceed in light of the 
mandates of the new law.  

Criteria for an increased rating for PTSD.  The veteran's 
service-connected PTSD was initially rated under the version 
of Diagnostic Code 9411 of the VA rating schedule which was 
in effect before November 7, 1996, on which date revisions of 
the VA General Rating Formula for Psychoneurotic Disorders 
became effective, as set forth in 38 C.F.R. § 4.130.  The 
regulatory revisions effective on November 7, 1996, 
represented a substantial change in the rating criteria found 
in the version of the rating formula which had been in effect 
before November 7, 1996, when it was codified in 38 C.F.R. § 
4.132.  The rating criteria for PTSD in effect before 
November 7, 1996, for ratings of 50 percent and higher were 
as follows:

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

70 percent -- Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

50 percent -- Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows:  

100 percent -- Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 percent -- Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50 percent -- Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version most favorable to the 
claimant must be applied unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  Karnas v. Brown, 1 Vet. App. 308 
(1991); Marcoux v. Brown, 9 Vet. App. 289 (1996).  In the 
present case, since the veteran's appeal began before 
November 7, 1996, both versions of the regulations must be 
considered for the period after that date.  However, only the 
pre-November 6, 1997, criteria will be applicable before that 
date, regardless of which criteria are more beneficial to the 
veteran after November 7, 1996.  See VAOPGCPREC 3-00.  

The RO has heretofore acted properly in considering the 
veteran's claim under both the old and new criteria.  
However, if the version of the rating schedule in effect 
before November 7, 1996, appears to be the version that is 
most favorable to the veteran's claim beginning on that date, 
the application of those criteria is subject to the Court's 
decision in Johnson v. Brown, 7 Vet. App. 95 (1994), wherein 
the Court accepted the Secretary's interpretation of 38 
C.F.R. § 4.16 (a) to the effect that if any one of the three 
independent bases listed in the pre-November 1996 criteria 
for a 100 percent rating is met, a 100 percent rating should 
be assigned.  

Before the claim is readjudicated, a "thorough and 
contemporaneous" VA psychiatric examination that satisfies 
both the instructions below and the specifications set forth 
in the Joint Motion, a copy of which is in the claims file, 
should be undertaken.  The Court held in Massey v. Brown, 7 
Vet. App. 204 (1994), that the primary focus in applying the 
criteria for rating psychoneurotic disorders was to be on 
information bearing directly on occupational adjustment and 
social functioning and that the characterizations of overall 
impairment by clinical personnel may not be disregarded.  The 
examination performed in July 1997 produced much relevant 
information but should be supplemented by an additional 
report that targets the specific findings required for 
application of the rating criteria and that cures the alleged 
deficiencies cited in the Joint Motion.  In preparing the 
examination request, the RO should refer to both and should 
ensure that the veteran's complete claims folder is forwarded 
to the examining facility and made available to the examiner.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
PTSD throughout the period since July 
1994.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other medical care 
providers identified by the veteran.  

2.  The RO should then schedule the 
veteran for a special VA psychiatric 
examination to determine the nature and 
severity of all current disability due to 
PTSD.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand and 
the November 2000 Joint Motion.  The 
examiner is free to seek any other 
studies or consultations deemed 
necessary.  

On the basis of current findings, review 
of the file, a study of the complete 
history of the veteran's psychiatric 
disability and any additional information 
obtained from the veteran, the examiner 
should respond to the following items and 
provide a full statement of the basis for 
the conclusions reached.  

(a) The examiner should 
itemize in detail all 
complaints, symptoms and 
manifestations resulting from 
the service-connected PTSD 
alone.

(b) If any psychiatric 
disorders other than PTSD are 
identified by the examiner, 
the diagnosis or diagnoses 
should be stated and the 
symptoms and manifestations 
attributed to these non-PTSD 
diagnoses should be itemized 
in detail.

(c) The examiner should state 
a GAF score quantifying the 
degree of psychiatric 
impairment caused by PTSD 
alone, with all other 
psychiatric symptomatology 
excluded.

(d) The examiner should review 
the GAF scores recorded in 
prior examination reports and 
express an opinion as to 
whether any disparity in the 
figures can be reconciled or, 
alternatively, whether they 
reflect significant 
fluctuations in the severity 
of the service-connected PTSD. 

The examiner should also answer the 
following additional questions.  The 
answers to these questions should be 
presented in a format that corresponds to 
the specific inquiries posed:  

a.  Are the attitudes of all 
contacts except the most 
intimate are so adversely 
affected as to result in 
virtual isolation in the 
community?  

b.  Are there totally 
incapacitating psychoneurotic, 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or 
behavioral processes 
associated with almost all 
daily activities such as 
fantasy, confusion, panic and 
explosions of aggressive 
energy resulting in profound 
retreat from mature behavior?  

c.  Is there demonstrable 
inability to obtain or retain 
employment?  

d.  Is there gross impairment 
in thought processes or 
communication? 

e.  Are there persistent 
delusions or hallucinations? 

f.  Is there grossly 
inappropriate behavior? 

g.  Is there persistent danger 
of hurting self or others? 

h.  Is there intermittent 
inability to perform 
activities of daily living 
(including maintenance of 
minimal personal hygiene)? 

i.  Is there disorientation to 
time or place?  

j.  Is there memory loss for 
names of close relatives, own 
occupation or own name?  

k.  Is the ability to 
establish and maintain 
effective or favorable 
relationships with people 
severely impaired?  

l.  Are the psychoneurotic 
symptoms are of such severity 
and persistence that there is 
severe impairment in the 
ability to obtain or retain 
employment?  

m.  Is there occupational and 
social impairment, with 
deficiencies in most areas, 
such as work, school, family 
relations judgment, thinking, 
or mood?  

n.  Is there suicidal 
ideation?  

o.  Are there obsessional 
rituals which interfere with 
routine activities?  

p.  Is speech intermittently 
illogical, obscure, or 
irrelevant?  

q.  Does near- continuous 
panic or depression affecting 
the ability to function 
independently, appropriately 
and effectively?  

r.  Is there impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence) or spatial 
disorientation?  

s.  Is there neglect of 
personal appearance and 
hygiene?  

t.  Is there difficulty in 
adapting to stressful 
circumstances (including work 
or a worklike setting)?  

u.  Is there inability to 
establish and maintain 
effective relationships?  

3.  The RO should review the examination 
report to ensure that it is adequate to 
achieve the purposes of this remand.  If 
all of the requested information has not 
been provided, the report should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(2000).  If this is necessary, the 
examiner should be given an opportunity 
to amend the report without reexamining 
the veteran but should be free to 
schedule a reexamination if necessary.  
All other necessary followup actions 
should be taken.   

4.  Thereafter, the RO should review the 
record and adjudicate the issue of 
entitlement to a higher initial rating for 
PTSD.  The RO should determine which 
version of the general rating formula for 
mental disorders is more favorable to the 
veteran's claim and assign a rating 
thereunder.  Since this appeal is from the 
rating decision which awarded the original 
grant of service connection, the RO is 
free to assign different ratings for 
separate periods of time (staged ratings) 
as the evidence warrants.  See Fenderson 
v. West, 12 Vet. App Vet. App. 119 (1999).

5.  If the determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his attorney should be given 
a reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



